Citation Nr: 1144937	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a lung disability, claimed as pleural plaques, as the result of asbestos exposure.

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for dental, throat, stomach, and colon disabilities claimed as the result of Ibuprofen prescribed by VA and as the result of VA treatment in May 2004.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2005, July 2006, and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the benefits sought on appeal.  

In January 2006 and May 2008, the Veteran presented testimony at hearings conducted before a Decision Review Officer (DRO).  In August 2009, the Veteran presented testimony at a personal hearing conducted at the White River Junction RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these hearings are in the Veteran's claims folder.

In January 2010, the Board remanded the matters to provide the Veteran with notice and to obtain VA treatment records, private treatment records, and a VA examination.  As will be discussed in the duty to notify and assist section, the Board concludes that either the directives of the remand were complied with or the RO made reasonable efforts to complete the directives.  The Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In May 2006, the Veteran appears to re-assert a claim for the residuals of frostbite to his ears and hands.  Additionally, in a March 2009 statement as well as during his August 2009 hearing, the Veteran appears to claim compensation under the provisions of 38 U.S.C.A. § 1151 for fractured ribs and pneumonia as a result of VA treatment in May 2004.  The issues of entitlement to service connection for the residuals of frostbite to his ears and hands and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for fractured ribs and pneumonia as a result of VA treatment in May 2004 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A lung disability, to include pleural plaques, has not been shown to be causally or etiologically related to the Veteran's military service.

3.  The Veteran has not been shown to have any additional disability to include dental, throat, stomach, or colon disabilities as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, to include Ibuprofen and the May 2004 treatment, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A lung disability, to include pleural plaques, was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The requirements for compensation under 38 U.S.C.A. § 1151 for a dental, throat, stomach, or colon disability as a result of prescribed Ibuprofen and the May 2004 medical treatment furnished at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2005 with regard to the claim for service connection for a lung disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2005.  In a March 2006 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Although this notice was provided after the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated in a September 2007 statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With regard to the claims under the provisions of 38 U.S.C.A. § 1151, the Veteran was provided with a letter that addressed the information and evidence necessary to substantiate his initially identified claims for a stomach and colon condition.  He later added claims for a dental and throat condition, also claimed under the provisions of 38 U.S.C.A. § 1151.  The Board remanded to provide the Veteran notice with regard to these additional claims.  Although a letter was sent to the Veteran in January 2010, it contained the provisions for establishing service connection on a direct basis when the Veteran's claim is under the provisions of 38 U.S.C.A. § 1151.  Nevertheless, the Veteran has demonstrated actual knowledge of the criteria for substantiating a claim under 38 U.S.C.A. § 1151.  In his February 2009 Form 9, the Veteran responded to the January 2009 SOC that contained 38 C.F.R. § 3.361 and wrote "the proximate cause of additional disability that the evidence was established by lack of professional services," indicating that he read the SOC which explained how to substantiate an 38 U.S.C.A. § 1151 claim.  The Board concludes that this response as well as the Veteran's arguments made in various statements and during his hearings demonstrate that the Veteran has actual knowledge of what the evidence needs to show to substantiate his claims under 38 U.S.C.A. § 1151.  Therefore, the January 2010 letter was harmless and additional notice is not necessary because the Veteran has demonstrated actual knowledge of what is necessary to substantiate his claims under 38 U.S.C.A. § 1151.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Pursuant to the remand, additional VA records dated from January 2003 to the present were associated with the claims file, including those pertaining to the May 2004 surgery. 

With regard to the private treatment records, the Veteran was sent a letter in January 2010 asking him to submit a release for records from D.H.M.C. as directed by the remand.  Additionally, the letter asked the Veteran to submit a release for records from G.H.  A February 2010 report of general information reflected that the Veteran called to state that he did not have anything else to submit in connection with his appeal.  In February 2010, VA received a response from the Veteran written on the January 2010 VCAA notice response noting that he had no further evidence to submit and that he had already submitted the evidence in question.  Following the August 2011 supplemental statement of the case (SSOC), the VA received the SSOC Notice response in September 2011.  The Veteran had underlined "identify G.H. as your provider" and noted that VA already had records from D.H.M.C.  The Board does observe that records from D.H.M.C. dated in July 2004 have been associated with the claims file.  It appears that the Veteran is indicating that VA already has the records pertaining to his claims from D.H.M.C. and that there are no additional records from G.H.  Accordingly, because the Veteran has not submitted a release for any additional records from D.H.M.C. or G.H. and has indicated that VA already has the records pertinent to his claims, the Board concludes that VA has made reasonable efforts to obtain these private records and further efforts would be futile.  38 C.F.R. § 3.159(c)(1).

The Board acknowledges that the Veteran has not had a VA examination specifically for his claim for a lung disability based on asbestos exposure.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because, as will be discussed in detail below, there is no competent and credible evidence that the Veteran was exposed to asbestos during service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, without an in-service injury or event, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for a lung disability based on asbestos exposure.  38 C.F.R. § 3.159(c)(4)(i).

Pursuant to the Board's remand, VA attempted to schedule the Veteran for a VA examination in connection with his claims under the provisions of 38 U.S.C.A. § 1151.  38 C.F.R. § 3.159(c)(4).  In August 2010, VA sent the Veteran a letter informing him that the Boston VAMC would be contacting him in regards to his VA examination.  The Veteran was informed of the provisions of 38 C.F.R. § 3.655, to include that if he failed to report for his examination without good cause, his claim would be rated based on the evidence of record.  An August 2010 VA notation reflected that his scheduled examinations were cancelled because the Veteran declined the examinations.  A December 2010 report of general information documented that the Veteran was asked why he refused his scheduled VA examinations.  The Veteran stated that he would not go to the Boston location because he always became ill from the ride with the group.  The VSR responded that 38 U.S.C.A. § 1151 examinations cannot be scheduled at the same facility as the alleged incident took place.  The VSR informed the Veteran that a supervisor would be asked if it was possible to schedule the examinations at White River Junction.  The report stated that the Veteran used verbally abusive language when speaking with the VSR.  

A May 2011 letter was sent to the Veteran informing him that the VAMC nearest him would be contacting him regarding his examination.  A May 2011 VA notation recorded that the Veteran's examinations were cancelled.  Documentation dated in May 2011 indicated that the examinations were cancelled because the Veteran was an "inpatient."  However, a review of the CAPRI records at both Boston and White River Junction VAMC showed no signs that the Veteran was an inpatient.  The Veteran did not answer the phone when called.  The August 2011 SSOC referenced the attempts made to schedule the Veteran for his 38 U.S.C.A. § 1151 VA examinations.  The SSOC stated "if you are willing to report for a VA examination, then you should contact your local VA Regional Office."  As previously noted above, the Veteran returned the SSOC Notice Response in September 2011.  He returned pages seven and eight of the SSOC, which contain VA's efforts to schedule his examination and inform him that he can schedule an examination by contacting the RO.  The Veteran underlined portions of the SSOC and made comments on it, indicating that he had read it.  However, there is no indication that the Veteran requested or is willing to report to another VA examination.  The Board concludes that because the Veteran was notified of both his first and second scheduled VA examinations, did not provide good cause for his failure to attend his first examination at Boston VAMC, has indicated that he read the August 2011 SSOC documenting VA's efforts to schedule him for an examination and informing him that he could request another examination, and has not provided a request for another VA examination, the Board concludes that VA has made reasonable efforts to afford the Veteran an examination and further efforts would be futile.  38 C.F.R. § 3.15(c)(4)(i).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a September 2007 and January 2009 SOCs and  June 2008, November 2008, and August 2011 SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.




LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

1.  Entitlement to service connection for a lung disability, claimed as pleural plaques, as the result of asbestos exposure.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung disability based on asbestos exposure.  

The Veteran contends that he had asbestos exposure during service.  In his initial February 2004 claim, the Veteran stated that he was exposed to asbestos while in training to go to Korea.  In March 2004, the Veteran filled out an asbestos questionnaire and stated that he was exposed to asbestos when he lived and worked in areas around covered pipes and boilers where asbestos was used.  After service he reported that he worked as a inside machinist/test man on an electric boat.  When asked which of his jobs exposed him to asbestos, he responded probably the four years in the Air Force and possible one year at the electric boat sub-builders.  In his December 2005 notice of disagreement (NOD), the Veteran stated that most insulation materials before the mid-1970s contained asbestos and many other construction materials contained asbestos.  He noted that asbestos blankets were used by police and firemen.  During his May 2008 DRO hearing, the Veteran testified that he was exposed to asbestos from the barracks, sheds, and pipe coverings.  During his August 2009 hearing, he added that after service, he was a machinist that tested everything before it went into a sub(marine).  Thereafter, he worked as a policeman and detective until he retired.

Although the Veteran is competent to report that he was exposed to insulation, pipes, and boilers that he identified as containing asbestos, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  After reviewing the Veteran's statements, the Board concludes that he has not provided credible evidence that he was exposed to asbestos.  

In this regard, the Board notes that when products that contain asbestos are disturbed, they can release asbestos fibers into the air that can be breathed in.  http://www.cancer.gov/cancertopics/factsheet/Risk/asbestos.  Even assuming without deciding that the insulation, pipes, and boilers that the Veteran lived near during service contained asbestos, he did not describe any instance when he was exposed to insulation/pipes/boilers that were disturbed or releasing particles into the air.  He merely indicated that he assumed he was exposed to asbestos because most insulation and construction materials before the mid 1970s contained asbestos.  The Veteran did not indicate that he worked with the installation or destruction of insulation, pipe, boilers or that he worked with building materials during service, which are some of the major occupations involving exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9.f.  To the extent the Veteran is alleging he had asbestos exposure as an air policeman during service, although he stated that asbestos blankets were used to protect patients by police and firemen, he did not report that he personally used them or that he was exposed to one that was somehow damaged to release asbestos particles into the air.  Accordingly, because the Veteran has only identified being near objects that might have contained asbestos (insulation, boilers, pipes, etc.) but has not identified how he was actually exposed to the asbestos these objects might have contained, the Board concludes that the Veteran's statements that he was exposed to asbestos during service are not credible.

The Veteran's service treatment records show no indications of asbestos exposure.  On his January 1955 entrance report of medical history, the Veteran reported that he had whooping cough.  An October 1956 chest x-ray revealed normal appearing lungs.  A September 1957 record indicated that the Veteran had a current respiratory disease.  At the time of his separation from service, the Veteran reported that he had pain and pressure in his chest and a chronic cough from smoking.  Thus, the Board concludes that there is no competent or credible evidence indicating that the Veteran was exposed to asbestos during service.

The post-service medical evidence contains records from C.O.M.C. dated in the 1990s indicating that the Veteran had asbestos exposure.  A February 1994 CT scan of the chest revealed multiple bilateral pleural plaques consistent with asbestos exposure.  A May 1996 record noted that the Veteran had a history of asbestosis, having been found on a chest x-ray in preparation for an angioplasty.  The Veteran stated that another doctor had seen him for this and he had been in contact with a lawyer regarding the asbestos exposure.  At that time, he did not have any shortness of breath or difficulty breathing.  A June 2001 VA chest x-ray found no infiltrates, effusions, or evidence of pulmonary edema.  An August 2004 VA chest x-ray showed moderate right pleural effusion.  An October 2004 VA record stated that the Veteran was an ex-smoker and that there were no signs of asbestos plaques on his chest x-ray.  There were no current diagnoses of a lung disability in addition to these laboratory findings in the claims file.      

Although it appears that there is post-service evidence indicating that the Veteran had findings consistent with asbestos exposure, there is no competent or credible evidence of in-service asbestos exposure.  Further, the Veteran does not have a current lung diagnosis that has been shown to be otherwise related to his military service.  Although the Veteran might sincerely believe that he has a lung disability related to in-service asbestos exposure, the Board has already concluded that his reports of in-service asbestos exposure are not competent or credible.  Further, the Veteran is not competent to render a medical opinion as to etiology or diagnosis of any current lung disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the most persuasive evidence of record does not indicate that the Veteran had in-service asbestos exposure.  Further, the persuasive evidence does not indicate that any current lung disability is related to the Veteran's military service.  As such, service connection must be denied.  38 C.F.R. § 3.303.  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for dental, throat, stomach, and colon disabilities claimed as the result of Ibuprofen prescribed by VA and as the result of VA treatment in May 2004.  

Under certain circumstances 38 U.S.C.A. § 1151(a) grants compensation and DIC for a qualifying disability or death of a veteran in the same manner as if such disability or death were service-connected.  See also 38 C.F.R. § 3.361.  In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b).  Claims for the cause of an additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation must meet the causation requirements of (c) and either (d)(1) or (d)(2).  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for dental, throat, stomach, and colon disabilities claimed as the result of Ibuprofen prescribed by VA or as the result of VA treatment in May 2004.  

In essence, the Veteran claims that he developed a dental, throat, stomach, and colon disabilities following surgery at a VA facility.  Further, such surgery was the result of complications from taking Ibuprofen prescribed by a VA treatment provider.  The Veteran testified that a VA treatment provider prescribed Ibuprofen for his knees.  In May 2004, he developed stomach pains and went to a VAMC.  He asserted that initially, it was thought that his appendix was going to burst and he underwent surgery.  However, when performing the surgery, it was determined that his intestines and colon had gangrene.  The Veteran contended that the Ibuprofen he was prescribed caused the gangrene in his stomach and colon.  Additionally, the Veteran alleged that the tube that was placed down his throat from his surgery was not disinfected properly, causing acid reflux and the subsequent loss of his teeth.  The Veteran further testified that he could not eat or swallow following the surgery, which caused him to lose weight.  Also, following the surgery the lower part of his body swelled.  He claims that he continues to have problems chewing, swallowing, digesting as well as intestinal and colon related problems.  

The evidence of record reflects that the Veteran had pre-existing gastrointestinal and dental problems prior to his May 2004 surgery.  A May 1996 record from C.O.M.C. noted a past history of gout.  An October 2001 VA record noted a history of mild dyspepsia and assessment of pharyngitis that might have been related to gastroesphageal disease (GERD).  A February 2002 VA record noted that the Veteran had gum pain and regression on his gums.  An August 2003 VA record contained an assessment of GERD.  There was no gout and he was on medication for his uric acid level.  The Veteran had esophageal reflux in a February 2004 VA treatment entry.  

On May 15, 2004, the Veteran was admitted to a VAMC for diarrhea and abdominal pain for two days.  It was noted that he had GERD and NSAID.  The Veteran reported that he had taken 400 mg of Ibuprofen three times a day for approximately four months and had some recent dental work requiring an increase of Ibuprofen up to five times per day.  Following examination, the Veteran was thought to have possible gastroenteritis from NSAID use or PUD or bacterial gastro.  He was also thought to have possible peptic ulcer pain or possible appendicitis or right-sided diverticulitis or mesenteric infarction.  

On May 16, 2004, the Veteran underwent an exploratory laparoscopy, conversion to exploratory laparotomy, ileocecectomy, and primary ileocolic reanastomosis.  The preoperative diagnosis was acute appendicitis and the operative diagnosis was ischemic cecum.  It was noted that upon admission, the Veteran was found to have heme-positive stool, which was thought to be related to ibuprofen use for the previous four weeks.  However, over the first 24 hours of admission, the pain localized to the right lower quadrant.  The CT scan revealed what was thought to be most consistent with an acute appendicitis.  A May 24, 2004, discharge summary provided a diagnosis of ischemic bowel with secondary diagnosis of esophageal reflux.  

A July 2004 record from D.H.M.C. stated that the Veteran had primary diagnoses of dysphagia and renal failure secondary to dehydration.  His secondary diagnose were s/p gangrenous appendicitis, hypertension, hypercholesterolemia, and ASCVD.  It was noted that the Veteran had delusional concepts about his health and prior surgery.  Psychiatry thought he likely had some component of schizophrenia versus paranoid personality disorder.  

A July 2004 VA treatment entry indicated that since his May 2004 surgery, he reported increasing difficulty swallowing, weight loss, and occasional GERD.  An upper GI endoscopy showed questionable Barrett's, multiple small gastric erosions, duodenitis, and medium sized hiatal hernia.  

In a September 2004 VA treatment entry, the Veteran stated that he started to have dysphagia soon after his ileocecectotmy.  The Veteran reported that after his May 2004 discharge, he was unable to drink solids or liquids secondary to dysphagia and subsequently lost 60 pounds.  He reported that he went to D.H.M.C. in July and was admitted with dehydration and subsequent pre-renal azotemia.  The renal failure resolved after he was rehydrated.  His dysphagia had improved since discharge from D.H.M.C. and he had gained 20 pounds.  The examiner indicated that it was unclear what the exact nature of his dysphagia was, but it was thought to be multifactorial.  It was noted that there may be some component of trauma given he had an ET tube placed and in addition some degree of anxiety and a supratentorial component were thought to be contributing.  

Another September 2004 entry observed that the Veteran showed a pattern of reduced coping and obsessive preoccupation with a vague constellation of symptoms for ht past four to five years.  

A February 2005 private document from Dr. R.S.V. outlined the dental treatment the Veteran should receive.  An April 2005 VA record indicated that his dysphagia had resolved.  An October 2006 EGD found hiatal hernia and suspected Barrett's esophagus.  In a May 2007 VA record, the physician commented that the Veteran was a litigious minded man who was convinced that his bowel ischemia was due to Motrin and not due to arteriosclerosis.  

The Board remanded for a VA examination in January 2010.  38 C.F.R. § 3.159(c)(4).  However, as discussed above, the Veteran has not indicated a willingness to report for an examination.  Thus, the Board must decide the matter based on the evidence of record.  38 C.F.R. § 3.655(b).

It appears that the Veteran had complications following his May 2004 surgery.  During the course of his appeal that was filed in May 2006, the Veteran was noted to need dental work and that he had a hiatal hernia and suspected Barrett's esophagus.  

However, the evidence does not indicate that any additional disability was caused by prescribed Ibuprofen or May 2004 VA treatment.  Although the Veteran appeared to have dysphagia and weight loss after his May 2004 treatment, the September 2004 VA examiner indicated that it was unclear what the exact nature of his dysphagia was, but it was thought to be multifactorial.  Although he indicated that there might have been some component of trauma given that the Veteran had an ET tube placed, there was no indication of infection and the April 2005 record reflected that his dysphagia had resolved.  His dehydration and renal failure resolved after treatment at D.H.M.C. in July 2004.  There is no competent evidence that his dental problems, hiatal hernia, or Barrett's esophagus was caused by Ibuprofen or the May 2004 treatment.  Merely showing that the Veteran received care, treatment, or examination and that that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Additionally, there was evidence that the Veteran was taking Ibuprofen in part following dental treatment at the time of his May 2004 surgery, indicating that his dental problems began prior to this time.  Moreover, records indicated that because of his dental work, he increased his Ibuprofen up to five times per day.  A July 2007 report of contact documented that the Veteran did not have a dental record at a VAMC, and his private dental records indicated that he had received private treatment from the 1970s to 2005.  Thus, part of his Ibuprofen use appears to be prescribed either by an outside VA provider or by the Veteran.

In summary, the causation requirements are not met.  38 C.F.R. § 3.361(c).  Because it cannot be shown that VA prescribed Ibuprofen and/or the May 2004 treatment caused any dental, throat, stomach, or intestinal problem, the Board does not need to address 38 C.F.R. §§ 3.361(d)(1) or (2) because without a showing of direct cause, the claim cannot be granted.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes that compensation for a dental, throat, stomach, or colon disability is not warranted.


ORDER

Entitlement to service connection for a lung disability, claimed as pleural plaques, as the result of asbestos exposure is denied.

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for dental, throat, stomach, and colon disabilities claimed as the result of Ibuprofen prescribed by VA and as the result of VA treatment in May 2004 is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


